DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/049,576 filed on 10/22/2020 presents claims 1-10 for examination.
The present application is made special under the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed October 22, 2020, is granted.
Claims 1 and 3-9 have been amended via preliminary amendment.
Claim 10 is added via preliminary amendment.
Claim 2 has been canceled via preliminary amendment.
Claims 1 and 3-10 are currently pending.

Priority
The present application indicates National Stage entry under 35 U.S.C. 371 from an international PCT application and claims priority to PCT/JP2018/017295, filed 04/27/2018.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/22/2020 is acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation under 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver to receive…;” “a specifier to specify…;” “a task controller to determine…;” “a relay to relay…;” “an abnormality detector to detect…;” and/or “an information outputter to output…;” in claims 1, 3-7, 9 and/or 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the limitation “the task controller, when processing based on the process flow starts, determines to launch a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed at a starting point after launching a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed after execution of the subprocess to be executed at the starting point, the series of subprocesses including the subprocess to be executed at the starting point and the subprocess to be executed after execution of the subprocess to be executed at the starting point" renders this claim as vague and indefinite.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Furthermore, the limitation recite multiple instances of “a task”, “a processing unit” and “a subprocess” followed by “the task”, “the processing unit” and “the subprocess”.  It is not clear whether the limitation refers to multiple different instances of tasks, processing units and subprocesses.  There is insufficient antecedent basis at least for “the subprocess” in lines 16-18 of claim 1. 
The scope of this limitation is not clear.  For examination purpose, the Examiner interprets that the task controller determines to launch the subprocesses of the process flow in a particular order for execution by the processing units.

As per independent claims 8 and 9, they recite similar limitation as discussed above for claim 1.  Therefore, claims 8 and 9 are also rejected at least for the reasons discussed above for claim 1. 

As per dependent claims 3-7 and 10, they are also rejected based on virtue of their dependency to claim 1. 

Claim 3 recites the limitation "the task" and “the processing unit” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  

"the task", “the processing unit” and “the subprocess” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of copending Application No. 17/045,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in the instant application is fully anticipated by the reference application.  The reference application and the instant application claim common subject matter as noted below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 8 and 9 are compared to claims 1, 10 and 11 of  the reference application No. 17/045,995 in the following table:
Instant Application
Copending US Application No: 17/045,995
Claim 1 – A data processing apparatus comprising: 


a receiver to receive a setting of a process flow defining subprocesses that are sequentially executed with respect to data output from a device; 

a specifier to specify, based on the setting received by the receiver, processing units for execution of the subprocesses; and a 

Claim 3 – The data processing apparatus further comprising: 
a relay to relay data indicating a result of processing executed in one subprocess and to input the data to a next subprocess, wherein the task controller, when the processing based on the process flow starts, determines to launch the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point after launching a task for achievement of the relay.

Claim 1 – A data processing device connectable to machines, the device comprising: 

a receiver to receive a setting on a process flow for processing data received by the communicator; and 


a controller to (i) transmit the data received by the communicator to one processor or one of processors to perform subprocesses 
 
Claim 8 – A task control method comprising:

receiving a setting of a process flow defining subprocesses that are sequentially executed with respect to data; 


determining, based on the received setting, an order for launching tasks for achievement of the specified processing units; and launching the tasks in accordance with the determined order, wherein the process flow includes a series of the subprocesses, and the determining includes determining, when processing based on the process flow starts, to launch a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed at a starting point after launching a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed after execution of the subprocess to be executed at the starting point, the series of subprocesses including the subprocess to be executed at 
Claim 10 –  A data processing method, comprising:

receiving, by a receiver, a setting on a process flow for processing the data received by the communicator; transmitting, by a controller, the data received by the communicator to one 
Claim 9 – non-transitory computer-readable recording medium:

a receiver to receive a setting of a process flow defining subprocesses that are sequentially executed with respect to data; a specifier to specify, based on the setting received by the receiver, processing units for execution of the subprocesses; and a task controller to (i) determine, based on the setting received by the receiver, an order for launching tasks for achievement 
Claim 11 – A non-transitory computer-readable recording medium:

a receiver to receive a setting on a process flow for processing the data received by the communicator; and a controller to (i) transmit the data received by the communicator to one processor or one of processors to perform subprocesses included in the process flow and transmit a subprocessing result obtained by performing the subprocesses on the data, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Balabhadrapatruni et al. (US 2002/0178252 A1) (hereinafter Bala) in view of Singh et al. (NPL: Singh_2006.pdf, [pages 201-219];  “Optimizing Grid-Based Workflow Execution”; Journal of Grid Computing 2006) (hereinafter Singh).

As per claim 1, Bala (Currently Amended) A data processing apparatus comprising: a receiver to receive a setting of a process flow defining subprocesses that are sequentially executed with respect to data output from a device (e.g. Bala; [Fig. 6] [0042-0046] discloses workflow manager receives workflow definition file that defines task definition files.  The task definition files are invoked in a particular order according to the workflow, such that the output ; a specifier to specify, based on the setting received by the receiver, [[processing units]] for execution of the subprocesses (e.g. Bala; [Fig. 6] [0042-0043] discloses the service provisioning engine includes  the workflow manager that reads the executable scripts, and directs the workflow engine to execute the executable scripts to complete the provisioning request.  [0045] discloses the workflow definition file defines a state machine that contains the various state relevant to completion of the provisioning request.  Various task definition files are executed in a particular state according to the workflow definition file.  Thus, Bala implies specifying execution environment for the tasks.); and a task controller to (i) determine, based on the setting received by the receiver, an order for launching tasks for achievement of the processing units specified by the specifier and (ii) launch the tasks in accordance with the order, wherein the process flow includes a series of the subprocesses, and the task controller, when processing based on the process flow starts, determines to launch a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed at a starting point after launching a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed after execution of the subprocess to be executed at the starting point, the series of subprocesses including the subprocess to be executed at the starting point and the subprocess to be executed after execution of the subprocess to be executed at the starting point (e.g. Bala; [0008] discloses workflow is defined in workflow definition file and the workflow includes a series of tasks executed according to the sequence, conditions, and states specified by the workflow.  [Fig. 6] [0043-0045] discloses workflow definition file encompasses one or more tasks 76a-76n.  A workflow typically executes several tasks for a particular provisioning object.  The workflow engine executes the workflow definition file and the corresponding task definition files for the particular provisioning request.  The task definition files are invoked in a particular order according to the workflow, such that the output of one task 76a, for example, can be an input to a subsequent task 76b.  The workflow definition file defines a state machine that contains the various states relevant to completion of the provisioning request.  Various task definition files are executed in a particular state, according to state transition rules encapsulated in the workflow definition file.  Further, the task definition files may be executed in a serial mode depending on the state.). 
As discussed above Bala implies specifying execution environment for the series of tasks and launching the tasks for execution based on the workflow defined by the workflow definition file.  Bala does not expressly disclose a specifier to specify, based on the setting received by the receiver, processing units for execution of the subprocesses.
However, Singh discloses a specifier to specify, based on the setting received by the receiver, processing units for execution of the subprocesses (Singh; [Page 203, Col. 1 and 2, Figure 1. The workflow execution model, step 7] discloses parsing the workflow description and identifying resources for the tasks.  Prior to workflow execution, a high level mapper is used to map the workflow tasks to Grid resources based on the workflow description, where each task is annotated with its target resource.  [Resource matching, steps 6, 7 in Figure 1] involves Figure 2 and related description].). 
Furthermore, Singh also discloses a receiver to receive a setting of a process flow defining subprocesses that are sequentially executed with respect to data output from a device; and a task controller to (i) determine, based on the setting received by the receiver, an order for launching tasks for achievement of the processing units specified by the specifier and (ii) launch the tasks in accordance with the order, wherein the process flow includes a series of the subprocesses, and the task controller, when processing based on the process flow starts, determines to launch a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed at a starting point after launching a task that is included in the tasks and for achievement of a processing unit for execution of a subprocess to be executed after execution of the subprocess to be executed at the starting point, the series of subprocesses including the subprocess to be executed at the starting point and the subprocess to be executed after execution of the subprocess to be executed at the starting point (e.g. Singh; [Page 202, Col. 1, Par. 1] discloses the workflow execution engine receives and parses the workflow description.  [Pages 202-203, 2. Workflow Execution Model; Figure 1. The workflow execution model] discloses the workflow engine receives a workflow description, the engine parses the workflow description and creates a ready list for holding the executable tasks.  Updating the ready list involves maintaining a status of all the tasks in the workflow, monitoring task completions, determining when tasks have become eligible for execution based on the task completion events Figure 1 and related description] Singh discloses receiving the workflow description, parsing the workflow description to determine tasks execution order based on data dependency between them, specifying grid resources for execution of the tasks based on the workflow description and submitting the tasks to the identified resource for execution.  Also see [Pages 204-205, Figure 2 and related description].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of identifying grid resources for execution of the tasks of the workflow based on the workflow description as taught by Singh into Bala because it would allow finding an optimal mapping of tasks in the workflow to the Grid resources in order to minimize the completion time of the workflow (see Singh; [Abstract]).

As per claim 3, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 1 [See rejection to claim 1 above], further comprising: a relay to relay data indicating a result of processing executed in one subprocess and to input the data to a next subprocess, wherein the task controller, when the processing based on the process flow starts, determines to launch the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point after launching a task for achievement of the relay (e.g. Bala; [0044] discloses the workflow engine executes the workflow definition file and corresponding task definition files.  The task definition files are invoked in a particular order according to the workflow, such that the output of one task 76a, for example, can be an input to a subsequent task 76b.  Also see [Fig. 6] [claim 59].  Singh; [Page 201, Col. 2] also discloses an application workflow is a set of tasks with data dependencies between them.  The input data required by a task should be available before the task begins execution and the output data produced can be transferred to its child tasks only when the task has completed execution.  [Page 202, Col. 2, 2. Workflow Execution Model] discloses the workflow is expressed as a set of tasks with dependencies between them.  A task becomes executable when its dependencies are met and may be scheduled.  [Page 203, Col. 1, Figure 1] discloses performing dependency analysis and updating the ready task list that involves maintaining a status of all the tasks in the workflow, monitoring task completions, determining when the next tasks have become eligible for execution base on the completion events and the dependencies in the workflow and adding them to the ready list.). 

As per claim 4, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 1 [See rejection to claim 1 above], wherein the task controller (i) determines, based on the setting received by the receiver, an order for ending the tasks for achievement of the processing units specified by the specifier and (ii) ends the tasks in accordance with the order (e.g. Bala; [0043-0044] disclose a workflow definition file encompasses one or more tasks.  A workflow typically executes several tasks in the course of completing a provisioning request for a particular provisioning object.  The task Sing; [Page 202, Col. 1, Par. 1] discloses the makespan of the workflow is defined as the time interval between the start time of the first task and the completion time of the last task in the workflow.  [Page 203, Figure 1] discloses parsing the workflow description to determine a ready list of executable tasks, monitoring task completion, updating ready list based on dependency analysis and selecting tasks from the ready list for execution until the ready list is empty.  [Page 204, Figure 2] discloses parsing the workflow, adding ready tasks to queue, monitoring task termination/completion events and determining any tasks have become ready, if not determining all tasks are done.). 

As per claim 5, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 4 [See rejection to claim 4 above], wherein the task controller, when processing based on the process flow ends, determines to end the task for achievement of the processing unit for execution of the subprocess to be executed after execution of the subprocess to be executed at the starting point after ending the task for achievement of the processing unit for execution of the subprocess at the starting point (e.g. Bala; [0043-0044] disclose a workflow definition file encompasses one or more tasks.  A workflow typically executes several tasks in the course of completing a provisioning request for a particular provisioning object.  The task flow definition files are invoked in a particular order according to the workflow.  [0045] the workflow definition file defines a state machine that contains the various states relevant to completion of the provisioning request.  Various task Sing; [Page 202, Col. 1, Par.1] discloses the makespan of the workflow is defined as the time interval between the start time of the first task and the completion time of the last task in the workflow.  [Page 203, Figure 1] discloses parsing the workflow description to determine a ready list of executable tasks, monitoring task completion, updating ready list based on dependency analysis and selecting tasks from the ready list for execution until the ready list is empty.  [Page 204, Figure 2] discloses parsing the workflow, adding ready tasks to queue, monitoring task termination/completion events and determining any tasks have become ready, if not determining all tasks are done.). 

As per claim 6, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 4 [See rejection to claim 4 above], further comprising: a relay to relay data indicating a result of processing executed in one subprocess and to input the data to a next subprocess, wherein the task controller, when the processing based on the process flow ends, determines to end a task for achievement of the relay after ending the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point (e.g. Bala; [Fig. 6] [0044] The workflow engine 72 executes the workflow definition file 74 and the corresponding task definition files 74 for the particular provisioning request 82. The task definition files 76 are invoked in a particular order according to the workflow, such that the output of one task 76a, for example, can be an input to a subsequent task 76b, as shown by arrows 84. The corresponding operations are applied to the affected provisioning object 80, and Sing; [Figures 1-2 and related description].). 

As per claim 8, this is a method claim having similar limitations as cited in apparatus claim 1.  Thus, claims 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

As per claim 9, this is a medium claim having similar limitations as cited in apparatus claim 1.  Thus, claims 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bala in view of Singh and further in view of Fumitoshi Ito (US 2009/0303532 A1) (hereinafter Ito).

As per claim 7, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 5 [See rejection to claim 5 above], further comprising: an abnormality detector to detect an abnormality that occurs as a result of the processing based on the process flow (e.g. Bala; [0045] discloses the workflow definition file defines a state machine that contains the various states relevant to completion of the provisioning 
The combination of Bala and Singh does not expressly disclose an information outputter to output information relating to the abnormality detected by the abnormality detector, wherein the information outputter, when the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point ends, stops outputting of the information relating to the abnormality. 
However, Ito discloses an abnormality detector to detect an abnormality that occurs as a result of the processing based on the process flow; and an information outputter to output information relating to the abnormality detected by the abnormality detector, wherein the information outputter, when the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point ends, stops outputting of the information relating to the abnormality (e.g. Ito; [Abstract] discloses a system which executes a workflow notifies the user of an error which occurred while executing the workflow.  [0012] discloses a log output unit which outputs an error log to an output destination based on the workflow settings when a job in the workflow fails.  [0079] discloses when a job fails in the job flow, a log is sent to the hot folder. [0080] discloses the job flow management unit acquires the error log of a failed job when the job fails in the job flow.  [0081-0083] if the job abnormally ends, and a setting for sending a log is stored in the job flow setting file, the unit determines to send a log.  Also see [0089-0091]).

 
As per claim 10, the combination of Bala and Singh discloses (Currently Amended) The data processing apparatus according to claim 6 [See rejection to claim 6 above], further comprising: an abnormality detector to detect an abnormality that occurs as a result of the processing based on the process flow (e.g. Bala; [0045] discloses the workflow definition file defines a state machine that contains the various states relevant to completion of the provisioning request.  Various task definition files are executed in a particular state, according to state transition rules encapsulated in the workflow definition file.  Fault detection and correction states may be defined to ascertain success or failure of a provisioning request or portion thereof.).

The combination of Bala and Singh does not expressly disclose an information outputter to output information relating to the abnormality detected by the abnormality detector, wherein the information outputter, when the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point ends, stops outputting of the information relating to the abnormality. 
an abnormality detector to detect an abnormality that occurs as a result of the processing based on the process flow; and an information outputter to output information relating to the abnormality detected by the abnormality detector, wherein the information outputter, when the task for achievement of the processing unit for execution of the subprocess included in the series of subprocesses and to be executed at the starting point ends, stops outputting of the information relating to the abnormality (e.g. Ito; [Abstract] discloses a system which executes a workflow notifies the user of an error which occurred while executing the workflow.  [0012] discloses a log output unit which outputs an error log to an output destination based on the workflow settings when a job in the workflow fails.  [0079] discloses when a job fails in the job flow, a log is sent to the hot folder. [0080] discloses the job flow management unit acquires the error log of a failed job when the job fails in the job flow.  [0081-0083] if the job abnormally ends, and a setting for sending a log is stored in the job flow setting file, the unit determines to send a log.  Also see [0089-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of outputting and notifying the user when a job fails or ends abnormally during job flow execution as taught by Ito into Bala and Singh because it would provide means for notifying the user about the error before processing completes.  The user, therefore, can recognize why and where the error has occurred during job flow processing (see Ito; [0013, 0089-0090]).




Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

US 2019/0332423 A1– Shanmugam discloses A workflow service is provided on a cloud-based platform, such as a cloud foundry platform. An exemplary method comprises: providing a workflow service in a cloud-based platform, wherein the workflow service comprises a workflow executor service; obtaining, by the workflow service, a workflow configuration file specifying a sequence of tasks for execution by the workflow service; processing the workflow configuration file using the workflow executor service to create a workflow instance; initiating a given task from the workflow instance for execution by a task executor that publishes a status and/or any outputs of the given task as an event to an event source; monitoring the event source, using an event listener, to obtain the status and/or the outputs of the given task; and identifying a next task in the sequence based on the status of the given task.

US 2013/0268258 A1 – Patrudu disclose “[1149] 4) The workflow xml document (2008) retrieved from the configuration files store, is parsed, and the activities are retrieved. Activities could be enclosed in sequential (SEQ) or concurrent (CONCUR) XML tags. [1150] 5) The next (first) activity listed in the xml document is selected for execution. If a CONCUR block is found, then all activities in the block are executed. [1151] A record is written in the workflow execution status table (2003), 

US 2014/0297354 A1 – Kogiso discloses “Based on the workflow definition information 2, the control unit 4 identifies, among the tasks included in the workflows, a plurality of tasks using the same resource. Then, based on the content of each of the identified tasks, defined in the workflow definition information 2, the control unit 4 determines an execution sequence of the tasks. Subsequently, based on the content of each of the identified tasks and the determined execution sequence of the tasks, the control unit 4 identifies one or more tasks whose execution is omissible 

US 2014/0351817 A1 – Sawamura discloses “An information processing apparatus has one or more programs to execute a workflow and receives an execution request for the workflow. The information processing apparatus includes a workflow storage unit to store therein one or more workflow definitions each defining a workflow including an execution sequence of one or more processes each executed by any of the one or more programs; a selecting unit to receive a selection of a workflow to be executed based on the workflow definitions stored in the workflow storage unit; an editing unit to edit the selected workflow to be executed in response to a user operation to edit the selected workflow; and a workflow controller to execute, in response to reception of an execution request for the edited workflow to be executed, the edited workflow by any of the one or more programs corresponding to a process included in the edited workflow.”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 24, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196